Title: The American Commissioners to Richard Price, 7 December 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Price, Richard



Sir
Passy near Paris Decr 7 1778
By one of the latest Ships from America, We had the Pleasure of receiving from Congress, an attested Copy of their Resolution of the sixth of October in these Words



  In Congress 6 Octr. 1778
  Resolved

That the Honourable Benjamin Franklin Arthur Lee, and John Adams Esqrs or any one of them, be directed forthwith to apply to Dr Price, and inform him, that it is the Desire of Congress to consider him as a Cityzen of the united States, and to receive his Assistance in regulating their Finances. That if he shall think it expedient to remove with his Family to America and afford such Assistance, a generous Provision shall be made, for requiting his Services
Extract from the MinutesCha. Thompson Secy.


From a great Respect to the Character of Dr Price, We have much Satisfaction in communicating this Resolution. We request your Answer, Sir, as soon as may be convenient. If it should be in the Affirmative, you may depend upon Us to discharge the Expence of your Journey and Voyage and for every Assistance, in our Power to make your Passage agreable, as well as your Reception and Accommodation in our Country. We have the Honour to be, with the highest Esteem and Respect, Sir, your most obedient and most humble Servants
B. FranklinArthur LeeJohn Adams
Dr Price

